766 N.W.2d 284 (2009)
Rudy DENHA, Plaintiff-Appellant,
v.
DART PROPERTIES, INC., Defendant-Appellee, and
Jarvis Painting, Inc., d/b/a Jarvis Construction Company, and Asphalt Specialists, Defendants.
Docket No. 138254. COA No. 282142.
Supreme Court of Michigan.
June 17, 2009.

Order
On order of the Court, the application for leave to appeal the January 6, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we *285 are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.